DETAILED ACTION
Claims 1-8, 15-16, 18 and 20-26 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 15-16, 18 and 20-26 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matt Chung on 6/7/22.

In the Claims

1.	(Currently Amended) A method 
	accessing a textual description of a software defect of a software program having a set of functions for controlling a computing device;
	generating a feature vector from the textual description by applying a topic model to the textual description;
	determining a set of classifications by applying a first classification model to the feature vector, each classification in the set of classifications comprising a first respective probability that the textual description is represented by the classification, wherein the first classification model includes a first set of learned parameters;
determining a set of sub-classifications by applying a second classification model to the feature vector, wherein each sub-classification of the set of sub-classifications comprises a second respective probability that the textual description is represented by the sub-classification, wherein each sub-classification of the set of sub-classifications is within a classification of the set of classifications, wherein the second classification model includes a second set of learned parameters, and wherein the first set of learned parameters are separate from the second set of learned parameters;[[ and]]
	integrating the set of classifications and the set of sub-classifications to determine a final classification of the textual description that predicts a software component ; and
causing, via a development environment, a modification of one or more functions of the software program using the final classification to correct the software defect.

2.	(Original) The method of claim 1, further comprising, prior to generating the feature vector:
	removing one or more stop words from the textual description; and
	tokenizing the textual description, wherein the feature vector is generated by applying the topic model to the tokenized textual description. 

3.	(Original) The method of claim 1, wherein applying the topic model comprises projecting the textual description into a defined feature space.

4.	(Original) The method of claim 3, wherein the defined feature space comprises a set of topics of a language model derived by determining a set of words and associated frequencies of occurrence from a corpus of training data and wherein the feature vector represents a presence of one or more topics in the textual description.

5.	(Previously presented) The method of claim 1, wherein the integrating further comprises:
	creating an aggregated set of classifications by aggregating, for each classification of the set of classifications, any associated sub-classifications of the set of sub-classifications; and
	calculating a final probability for the software component by stacking the set of classifications and the aggregated set of classifications.

6.	(Previously presented) The method of claim 1, wherein integrating the set of classifications and the set of sub-classifications comprises weighting one or more classifications of the set of classifications and one or more sub-classifications of the set of sub-classifications based on a relative accuracy of the classifications or the sub-classifications.

7.	(Previously presented) The method of claim 1, further comprising correcting, based on the final classification, the software defect by modifying one or more functions via the development environment.

8.	(Previously presented) The method of claim 1, further comprising:
	accessing training data comprising training pairs, each training pair comprising an additional textual description of an additional software defect and a corresponding additional classification, wherein each additional classification comprises one or more of (i) a component label that indicates an additional software component in which the additional software defect occurred and (ii) a sub-component label that indicates an additional software sub-component in which the additional software defect occurred;
	generating (i) a first subset of training data by removing the sub-component labels from the training data and (ii) a second subset of training data by identifying a subset of software defect descriptions comprising sub-component labels; and
	training (i) the first classification model with first feature vectors generated from the first subset of training data and (ii) the second classification model with second feature vectors generated from the second subset of training data, wherein the first classification model and the second classification model, as trained, are usable for facilitating updates to an additional software program that operates a computing system.

9.-14. (Canceled)

15.	(Currently Amended) A system for correcting software defects, the system comprising:
	a non-transitory computer-readable medium storing computer-executable program instructions; and
	a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations comprising:
		accessing a textual description of the software defect, the software defect associated with a software program having a set of functions for controlling a computing device;
		generating a feature vector from the textual description by applying a topic model to the textual description;
		determining a set of classifications by applying a first classification model to the feature vector, each classification in the set of classifications comprising a first respective probability that the textual description corresponds to a software component identified by the classification, wherein the first classification model includes a first set of learned parameters;
		determining a set of sub-classifications by applying a second classification model to the feature vector, wherein each sub-classification of the set of sub-classifications comprises a second respective probability that the textual description corresponds to a sub-component of a software component, the sub-component represented by the respective sub-classification, wherein each sub-classification is within one of the classifications, wherein the second classification model includes a second set of learned parameters, and wherein the first set of learned parameters are separate from the second set of learned parameters; 
		integrating the set of classifications and the set of sub-classifications into a set of aggregated probabilities, wherein the integrating comprises, for each classification of the set of classifications:
			identifying one or more of the sub-classifications that correspond to the classification; and
			stacking the probabilities of the identified one or more sub-classifications and the classification into an aggregated probability; and
		selecting, from the set of aggregated probabilities, an aggregated probability having a greatest probability of the aggregated probabilities;
		identifying the selected aggregated probability as a final classification of the textual description that indicates a software component 

causing, via a development environment, a modification of one or more functions of the software program using the final classification to correct the software defect.

16.	(Previously presented) The system of claim 15, wherein executing the computer-executable program instructions configures the processing device to perform, prior to generating the feature vector, operations comprising:	
	removing one or more stop words from the textual description; and
	tokenizing the textual description, wherein the feature vector is generated by applying the topic model to the tokenized textual description. 

17.	(Canceled)

18.	(Previously presented) The system of claim 15, wherein applying the topic model comprises projecting the textual description into a defined feature space that comprises a set of topics of a language model derived by determining a set of words and associated frequencies of occurrence from a corpus of training data and wherein the feature vector represents a presence of one or more topics in the textual description.

19.	(Canceled) 

20.	(Previously presented) The system of claim 15, wherein integrating the set of classifications and the set of sub-classifications comprises weighting one or more of the set of classifications and the set of sub-classifications based on a relative accuracy of the set of classifications or the set of sub-classifications.

21.	(Previously presented)	The method of claim 1, wherein the topic model is based on a language model that indicates words and associated frequencies of occurrence in text.

22.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by a processor, cause the processor to perform operations including:
	accessing a textual description of a software defect of a software program having a set of functions for controlling a computing device;
	generating a feature vector from the textual description by applying a topic model to the textual description;
	determining a set of software defect classifications by applying a first classification model to the feature vector, each software defect classification in the set of software defect classifications comprising a first respective probability that the textual description is represented by the software defect classification, wherein the first classification model is trained with a first subset of feature vectors generated from a first subset of training data, wherein the first subset of training data is generated by removing, from [[the ]]training data, sub-component labels that indicate in which sub-component the respective software defect occurred, and wherein the training data comprises textual descriptions of software defects and corresponding component labels that indicate in which component the respective software defect occurred;
	determining a set of software defect sub-classifications by applying a second classification model to the feature vector, each software defect sub-classification of the set of software defect sub-classifications comprising a second respective probability that the textual description is represented by the software defect sub-classification, wherein each software defect sub-classification of the set of software defect sub-classifications is within one of the software defect classifications, wherein the second classification model is trained with a second set of feature vectors generated from a second subset of the training data, wherein the second subset of the training data is generated by identifying, in the training data, a subset of software defect descriptions comprising sub-component labels; and
	integrating the set of software defect classifications and the set of software defect sub-classifications into a final software defect classification of the textual description that indicates a software component ; and

causing, via a development environment, a modification of one or more functions of the software program using the final software defect classification to correct the software defect.

23.	(Previously presented) The non-transitory computer-readable medium of claim 22, wherein the operations further comprise, prior to generating the feature vector:
	removing one or more stop words from the textual description; and
	tokenizing the textual description, wherein the feature vector is generated by applying the topic model to the tokenized textual description. 

24.	(Previously presented) The non-transitory computer-readable medium of claim 22, wherein applying the topic model comprises projecting the textual description into a defined feature space.

25.	(Previously presented) The non-transitory computer-readable medium of claim 24, wherein the defined feature space comprises a set of topics of a language model derived by determining a set of words and associated frequencies of occurrence from a corpus of training data and wherein the feature vector represents a presence of one or more topics in the textual description.

 26. 	(Currently Amended) The system of claim 15, wherein the system causes a second device to perform additional operations comprising:
	receiving the final classification from the system;
	identifying, from the final classification, the software defect; and
	correcting the software defect by modifying the one or more of functions via [[a]]the development environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193